SMITH BARNEY TRUST II / SMITH BARNEY INVESTMENT SERIES SUPPLEMENT DATED DECEMBER 1, 2005 TO THE PROSPECTUSES AND STATEMENTS OF ADDITIONAL INFORMATION OF THE FUNDS INDICATED BELOW The following supplements the sections of each of the Prospectuses for the funds listed below entitled Management: On December 1, 2005, Citigroup Inc. (Citigroup) completed the sale of substantially all of its asset management business, Citigroup Asset Management (CAM), to Legg Mason, Inc. (Legg Mason). As a result, the fund's investment adviser (the Manager), previously an indirect wholly-owned subsidiary of Citigroup, has become a wholly-owned subsidiary of Legg Mason.
